MEMORANDUM *
Objectors Sonia Newman, Omar Rivero, and Sam P. Cannata appeal the district court’s class certification in this class action brought by lead Plaintiff Shawndee Hartless against Defendant Clorox Company. The district court did not abuse its discretion in certifying the settlement class. See Parra v. Bashas’, Inc., 536 F.3d 975, 977-78 (9th Cir.2008) (stating the standard of review). On this record, the court was not required to divide the nationwide class into sub-classes, as the Objectors wish.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.